DAVIDSON, P, J.
Appellant was charged with aggravated assault on his wife, and was convicted of simple assault, and fined in the sum of $25.
We think the motion of the Assistant Attorney General to dismiss the appeal on account of the insufficiency of the recognizance should be sustained. The recognizance fails to set out the amount of the punishment as is required by the statutory form. It recites that appellant was charged with aggravated assault and convicted of simple assault, but does not mention the amount of punishment.
The motion will be sustained, and the appeal dismissed.